 



Exhibit 10.4
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made as of April 10, 2008
(the “Effective Date”) by and between Euronet Worldwide, Inc., a Delaware
corporation (“Employer”), and Rick Weller (“Employee”).
RECITALS
     WHEREAS, Employee is currently employed by Employer and both Employer and
Employee desire for Employee to continue such employment on certain terms and
conditions.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the adequacy of which is hereby acknowledged, Employer and Employee, each
intending to be legally bound, agree as follows:
     1. Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue indefinitely until the date on which
Employee’s employment by Employer terminates pursuant to Section 7 or 8 of this
Agreement. This Agreement shall, as of the Effective Date, supercede and replace
in its entirety any written or verbal employment agreement then in effect
between Employer and Employee.
     2. Service. During the Term, Employee shall serve as Executive Vice
President and Chief Financial Officer and, subject to the provisions of this
Agreement regarding constructive termination Without Cause, in such other
positions as requested by Employer’s Board of Directors (the “Board”). Employee
shall perform such services as normally are associated with such positions.
     3. Compensation and Benefits.
          (a) Base Salary. During the Term, as compensation for services
rendered by Employee under this Agreement, Employer shall pay Employee an annual
base salary of $325,000 per annum, which shall be payable in installments and
increased from time to time in accordance with Employer’s general payroll
practices (as in effect from time to time, “Base Salary”).
          (b) Other Compensation.

  (i)   During the Term, Employee shall be entitled to such comparable fringe
benefits and perquisites as may be provided to Employer’s executive level
employees pursuant to policies established from time to time by Employer.
Employee shall be eligible for bonuses under Employer’s executive bonus plan,
subject to meeting performance or other targets set by Employer with respect to
such bonuses.

 



--------------------------------------------------------------------------------



 



  (ii)   Employee and Employee’s immediate family shall be provided by Employer
with medical, dental and life insurance through and in accordance with the terms
of Employer’s group health insurance plan, subject to payment by Employee of a
portion of the premiums in accordance with policies established by Employer from
time to time.

     4. Other Benefits. During the Term, Employee shall be entitled to annual
vacation of 20 days, provided however that Employee may not use more than ten
consecutive vacation days at one time.
     5. Business Expense Reimbursement. Employer shall reimburse Employee for
all reasonable and proper business expenses incurred by Employee in the
performance of Employee’s duties hereunder during the Term, in accordance with
Employer’s customary practices for executive level employees, and provided such
business expenses are supported by actual receipts and are reasonably documented
as to purpose, persons, place and time.
     6. Restrictions on Employee’s Conduct.
          (a) Exclusive Services. During the Term, Employee shall at all times
devote Employee’s full-time attention, energies, efforts and skills to the
business of Employer (which term shall hereinafter include each of Employer’s
subsidiaries) and shall not, directly or indirectly, engage in any other
business activity, whether or not for profit, gain or other pecuniary
advantages, without Employer’s written consent, provided that such prior consent
shall not be required with respect to: (i) business interests that neither
compete with Employer nor interfere with the performance of Employee’s duties
and obligations under this Agreement; or (ii) Employee’s charitable,
philanthropic or professional association activities which do not interfere with
the performance of Employee’s duties and obligations under this Agreement.
          (b) Confidential Information. During the Term and after the
termination of the Term, Employee shall not disclose or use, directly or
indirectly, any Confidential Information. For the purposes of this Agreement,
“Confidential Information” shall mean all information disclosed to Employee, or
known by him as a consequence of or through Employee’s employment with Employer
(under this Agreement or prior to this Agreement) where such information is not
generally known in the trade or industry or was regarded or treated as
confidential by Employer, and where such information refers or relates in any
manner whatsoever to the business activities, processes, services or products of
Employer. Confidential Information shall include business and development plans
(whether contemplated, initiated or completed), information with respect to the
development of technical and management services, business contacts, methods of
operation, results of analysis, business forecasts, financial data, costs,
revenues, and similar information. Upon termination of the Term, Employee shall
immediately return to Employer all property of Employer and all Confidential
Information, which is in tangible form, including all copies, extracts, and

2



--------------------------------------------------------------------------------



 



summaries thereof and any Confidential Information stored electronically on
drives, hard drives, tapes, computer disks or in any other manner.
          (c) Business Opportunities and Conflicts of Interests.

  (i)   During the Term, Employee shall promptly disclose to Employer each
business opportunity of a type which, based upon its prospects and relationship
to the existing businesses of Employer, Employer might reasonably consider
pursuing. After termination of this Agreement, regardless of the circumstances
thereof, Employer shall have the exclusive right to participate in or undertake
any such opportunity on its own behalf without any involvement of Employee.    
(ii)   During the Term, Employee shall refrain from engaging in any activity,
practice or act which conflicts with, or has the potential to conflict with, the
interests of Employer, and he shall avoid any acts or omissions which are
disloyal to, or competitive with Employer.

          (d) Non-Solicitation. For a period of two years following any
termination of this Agreement, Employee shall not directly or indirectly, induce
or attempt to induce or otherwise counsel, advise, ask or encourage any person
to leave the employ of Employer, or solicit or offer employment to any person
who was employed by Employer at any time during the twelve-month period
preceding the solicitation or offer.
          (e) Covenant Not to Compete.

  (i)   During the Term, Employee shall not, without Employer’s prior written
consent, directly or indirectly, either as an officer, director, employee,
agent, advisor, consultant, principal, stockholder, partner, owner or in any
other capacity, on Employee’s own behalf or otherwise, in any way engage in,
represent, be connected with or have a financial interest in, any business which
is, or to Employee’s knowledge, is about to become, engaged in any business with
which Employer is currently or has previously done business or any subsequent
line of business developed by Employer or any business planned during the Term
to be established by Employer. Notwithstanding the foregoing, Employee shall be
permitted to own passive investments in publicly held companies provided that
such investments do not exceed five percent (5%) of any such company’s
outstanding equity.     (ii)   For a period of two years following any
termination of this Agreement and without regard to whether Employer or Employee
terminates this Agreement, Employee shall not, engage in

3



--------------------------------------------------------------------------------



 



      competition with Employer, or solicit, from any person or entity who
purchased any product or service from Employer during Employee’s employment
hereunder, the purchase of any product or service in competition with then
existing products or services of Employer.     (iii)   For purposes of this
Agreement, Employee shall be deemed to engage in competition with Employer if he
shall directly or indirectly, either individually or as a stockholder, director,
officer, partner, consultant, owner, employee, agent, or in any other capacity,
consult with or otherwise assist any person or entity engaged in providing
electronic financial transaction processing or other services similar to those
provided by Employer or any member of Employer’s group of companies. The
provisions of this Section 6(e) shall apply in any location in which Employer
has established, or is in the process of establishing, a business presence.

          (f) Employee Acknowledgment. Employee hereby agrees and acknowledges
that the restrictions imposed upon him by the provisions of this Section 6 are
fair and reasonable considering the nature of Employer’s business, and are
reasonably required for Employer’s protection.
          (g) Invalidity. If a court of competent jurisdiction or an arbitrator
shall declare any provision or restriction contained in this Section 6 as
unenforceable or void, the provisions of this Section 6 shall remain in full
force and effect to the extent not so declared to be unenforceable or void, and
the court may modify the invalid provision to make it enforceable to the maximum
extent permitted by law.
          (h) Specific Performance. Employee agrees that if he breaches any of
the provisions of this Section 6, the remedies available at law to Employer
would be inadequate and in lieu thereof, or in addition thereto, Employer shall
be entitled to appropriate equitable remedies, including specific performance
and injunctive relief. Employee agrees not to enter into any agreement, either
written or oral, which may conflict with this Agreement, and Employee authorizes
Employer to make known the terms of this Section 6 to any person, including
future employers of Employee.
     7. Termination.
          (a) Termination by Employer for Cause. Subject to the last sentence of
this Section 7(a), at any time during the Term of this Agreement, Employer may
terminate Employee’s employment for Cause, as defined below, upon at least
fourteen (14) days written notice setting forth a description of the conduct
constituting Cause. If Employee’s employment is terminated for Cause, he shall
be entitled to:

  (i)   payment of any earned but unpaid portion of Employee’s Base Salary
through the effective date of such termination;

4



--------------------------------------------------------------------------------



 



  (ii)   reimbursement for any reasonable, unreimbursed and documented business
expense he has incurred in performing Employee’s duties hereunder     (iii)  
the right to elect continuation coverage of insurance benefits to the extent
required by law; and     (iv)   payment of any accrued but unpaid benefits
(including without limitation, any bonus due by virtue of having met all
applicable performance targets prior to the effective date of such termination),
and any other rights, as required by the terms of any employee benefit plan or
program of Employer.

For purposes of this Agreement, “Cause” shall mean: (1) conviction of Employee
of, or the entry of a plea of guilty or nolo contendere by Employee to, any
felony, or any misdemeanor involving moral turpitude; (2) fraud,
misappropriation or embezzlement by Employee; (3) Employee’s wilful failure,
gross negligence or gross misconduct in the performance of Employee’s assigned
duties for Employer; (4) willful failure by Employee to follow reasonable
instructions of any officer to whom Employee reports or the Euronet board;
(5) Employee’s gross negligence or gross misconduct in the performance of
Employee’s assigned duties for Employer. Notwithstanding the provisions of this
Section 7(a) defining “Cause,” in the event of a Change of Control, as defined
hereafter, a Termination for Cause shall mean only a termination for an act of
dishonesty by Employee constituting a felony which was intended to or resulted
in gain or personal enrichment of Employee at Employer’s expense. For purposes
of this entire agreement and for the avoidance of doubt, the “termination” of
Employee’s employment is intended to be a “separation from service” under Code
section 409A(a)(2)(A)(i) and is to be interpreted in a manner consistent with
such section and applicable Treasury regulations issued thereunder.
          (b) Termination by Employer Without Cause or Constructive Termination
Without Cause Before a Change of Control. At any time before a Change of
Control, Employer may terminate Employee’s employment without Cause, by giving
written notice of termination. If Employee’s employment is terminated without
Cause, or if there is a constructive termination without Cause, as defined
below, Employee shall be entitled to receive from Employer the following:

  (i)   severance benefits including:

  (A)   subject to Section 7(h) below, payment of the then current Base Salary
for a severance Period of 24-months commencing on the effective date of
Employee’s termination (the “Severance Period”), in accordance with Employer’s
regular salary payment practices,

5



--------------------------------------------------------------------------------



 



  (B)   continuation of the vesting of any outstanding stock options, restricted
stock awards and other equity incentive awards (“Equity-Based Awards”) and
continuation of the Employee’s rights to exercise any outstanding Equity-Based
Awards, through the full 24 month Severance Period. For purposes of these equity
awards, Employee shall be considered to be an employee of the Employer during
the entire Severance Period, and shall abide by the Covenant Not to Compete of
Section 6(e) of this Agreement; and     (C)   continued coverage for Employee
(and, if applicable under the applicable welfare benefit plan(s), his spouse and
family) under Employer’s welfare benefit plans (such as medical, dental,
disability and life) that covered him (or them) immediately before Employee’s
termination as if he had remained in employment until the end of the Severance
Period. If Employee’s participation in any Employer welfare benefit plan is
barred or cannot be continued under applicable laws, Employer shall either
arrange to provide substantially similar welfare benefits or pay Employee the
equivalent tax affected value of such substantially similar welfare benefits in
cash, provided such cash payment(s) are made in the tax years such that the
payments are compliant with the payment rules under Code Section 409A. In no
event will any reimbursement for expense associated with continued coverage
under an applicable welfare plan be made later than the end of the year
following the year in which the expense was incurred;

  (ii)   reimbursement for any reasonable, unreimbursed and documented business
expense Employee incurred in performing his duties hereunder during the Term;  
  (iii)   payment of any accrued but unpaid benefits up to and including the
effective date of the termination of employment (including without limitation,
any tax equalization payments, bonus due up to the date on which the Severance
Period commences), and any other rights, as required by the terms of any
employee benefit plan or program of Employer;     (iv)   the right to elect
continuation coverage of insurance benefits to the extent required by law; and

6



--------------------------------------------------------------------------------



 



  (v)   payment of COBRA premiums for medical benefits for a period of up to six
(6) months following termination of the Severance Period, if Employee timely
elects to continue those benefits under COBRA.

For purposes of this Agreement, termination “without Cause” shall mean
involuntary termination of employment, at the direction of Employer, in the
absence of “Cause” as defined above. For purposes of this Agreement,
“constructive termination without Cause” shall mean a termination of Employee at
Employee’s own initiative within one year following the occurrence, without
Employee’s prior written consent, of one or more of the following events not on
account of Cause (“Constructive Termination Events”):
(1) a significant and adverse diminution in the nature or scope of Employee’s
authority, title, responsibilities or duties, unless Employee is given new
authority or duties that are substantially comparable to Employee’s previous
authority or duties;
(2) a reduction in Employee’s then-current Base Salary, or a significant
reduction in Employee’s opportunities for earnings under Employee’s incentive
compensation plans (not attributable to economic conditions or business
performance at the time), or the termination or significant reduction of any
employee benefit or perquisite enjoyed by him (except as part of a general
reduction that applies to substantially all similarly situated employees or
participants);
(3) a change in Employee’s place of employment such that Employee is required to
work more than 50 miles from Employee’s then current place of employment; or
(4) the failure of Employer to obtain an assumption in writing of its obligation
to perform this Agreement by any successor to all or substantially all of the
assets of Employer within 45 days after a merger, consolidation, sale or similar
transaction.
If Employee believes there exists a basis for a constructive termination without
Cause, Employee shall provide Employer written notice within 30 days of the
occurrence of the Constructive Termination Event describing such event, and
Employer shall be provided the opportunity to cure the cause of the constructive
termination event within a 30-day period following Employer’s receipt of the
written notice. If the cause of the constructive termination is cured, then no
constructive termination without Cause shall be found to have taken place.
          (c) Voluntary Termination by Employee. Employee may terminate this
Agreement at any time by giving 60 days’ written notice to Employer. If Employee
voluntarily terminates his employment for reasons other than Employee’s death,
disability, or constructive termination without Cause, he shall be entitled to:

7



--------------------------------------------------------------------------------



 



  (i)   payment of any earned but unpaid portion of Employee’s then current Base
Salary through the effective date of such termination;     (ii)   reimbursement
of any reasonable, unreimbursed and documented business expense Employee
incurred in performing Employee’s duties hereunder.     (iii)   the right to
elect continuation coverage of insurance benefits to the extent required by law;
and     (iv)   payment of any accrued but unpaid benefits, and any other rights,
as required by the terms of any employee benefit plan or program of Employer.

Any payments made under this Section 7(c) shall be made within 30 days of
Employee’s termination of employment.
          (d) Termination Due to Death. Employee’s employment and this Agreement
shall terminate immediately upon Employee’s death. If Employee’s employment is
terminated because of Employee’s death, Employee’s estate or Employee’s
beneficiaries, as the case may be, shall be entitled to:

  (i)   payment of any earned but unpaid portion of Employee’s then current Base
Salary through the effective date of such termination;     (ii)   reimbursement
for any reasonable, unreimbursed and documented business expense Employee
incurred in performing his duties hereunder;     (iii)   the right to elect
continuation coverage of insurance benefits to the extent required by law;    
(iv)   any pension survivor benefits that may become due pursuant to any
employee benefit plan or program of Employer, and     (v)   payment of any
accrued but unpaid benefits and any other rights, and vesting of any outstanding
Equity-Based Awards as provided by the terms of any employee benefit plan or
program of Employer.

Any payments made under this Section 7(d) shall be made within 30 days of
Employee’s death.
          (e) Termination Due to Disability. Employer may terminate Employee’s
employment at any time if Employee becomes disabled, upon written notice by
Employer to Employee. If Employee’s employment is terminated because of
Employee’s disability, he shall be entitled to:

8



--------------------------------------------------------------------------------



 



  (i)   payment of a lump-sum disability benefit equal to 12 months’ then
current Base Salary;     (ii)   continuation of the vesting of any outstanding
Equity-Based Awards and continuation of Employee’s rights to exercise any
outstanding Equity-Based Awards, through the effective date of such termination
and for a period of 12 months following such termination.     (iii)  
reimbursement for any reasonable, unreimbursed and documented business expense
Employee incurred in performing his duties hereunder;     (iii)   the right to
elect continuation coverage of insurance benefits to the extent required by law;
and     (iv)   payment of any accrued but unpaid benefits and any other rights,
and vesting of any outstanding Equity-Based Awards, as provided by the terms of
any employee benefit plan or program of Employer.

Any payments under this Section 7(e) shall be made within 30 days of Employee’s
termination of employment. “Disability,” as used in this paragraph, means a
physical or mental illness, injury, or condition that (a) prevents, or is likely
to prevent, as certified by a physician, Employee from performing one or more of
the essential functions of Employee’s position, for at least 120 consecutive
calendar days or for at least 150 calendar days, whether or not consecutive, in
any 365 calendar day period, and (b) which cannot be accommodated with a
reasonable accommodation, without undue hardship on Employer, as specified in
the Americans with Disabilities Act.
          (f) Payments Terminated. If the Board of Employer has determined in
good faith that the Employee has failed to comply with the requirements of the
Confidentiality, Non-Solicitation and Non-Competition provisions referenced in
Section 6 hereof at any time following any termination, then Employer shall have
no further obligation to pay any amounts or provide any benefits under this
Agreement.
          (g) No Obligation to Mitigate. Following any termination under this
Section 7, Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and
except as expressly set forth herein no such other employment, if obtained, or
compensation or benefits payable in connection therewith shall reduce any
amounts or benefits to which Employee is entitled hereunder.
          (h) Payments to Specified Employee. If Employee is a “specified
employee” (as defined in section 409A(a)(2)(B)(i) of the Internal Revenue Code
(the “Code”) (hereinafter a “Specified Employee”)) at the time Employee is
eligible to be paid any amounts under Section 7(b)(i)(A) and (B), such
payment(s) shall be made as follows:

  (i)   That portion of the total amount to be paid to Employee which does not
exceed two times the lesser of (A) and (B), below, shall be paid in equal

9



--------------------------------------------------------------------------------



 



      installments in accordance with Employer’s regular salary payment
practices over the Severance Period —

  (A)   The sum of Employee’s annualized compensation based upon the annual rate
of pay for services provided to Employer for Employee’s taxable year preceding
Employee’s taxable year in which Employee has a separation from service with
Employer (adjusted for any increase during that year that was expected to
continue indefinitely if Employee had not terminated employment); or     (B)  
The maximum amount that may be taken into account under a qualified plan
pursuant to Code section 401(a)(17) for the year of Employee’s termination of
employment.

  (ii)   That portion which exceeds the amount that may be paid under
Section 7(h)(i) above shall be paid in equal installments in accordance with
Employer’s regular salary payment practices over the Severance Period except
that no payments shall be made during the first six months following Employee’s
termination of employment and each such payment which otherwise would have been
made during such initial six-month time period shall be held in arrears by
Employer until the first day after six months following Employee’s termination
of employment, at which time all amounts held in arrears shall be paid in a lump
sum and the remaining 18 months of severance pay shall be paid in equal
installments in accordance with Employer’s regular salary payment practices over
the remainder of the Severance Period.

8. Continuation of Employment Upon Change of Control.
     (a) Continuation of Employment. Subject to the terms and conditions of this
Section 8, in the event of a Change of Control of Employer (as defined in
Section 8(c)) at any time during Employee’s employment hereunder, Employee will
remain in the employ of Employer for a period of an additional three years from
the date of such Change of Control (the “Control Change Date”). Employer shall,
for the three year period (the “Three-Year Period”) immediately following the
Control Change Date, continue to employ Employee in a position without
substantial adverse alteration in the nature or status of Employee’s authority,
duties or responsibility as compared with the position Employee held immediately
prior to the Change of Control. During the Three-Year Period, Employer shall
continue to pay Employee salary on the same basis, at the same intervals and at
a rate not less than, that paid to Employee at the Control Change Date. Any
termination of employment by the Employer following a Control Change Date and
during the Three-Year Period (a “Post-CoC Termination”) shall be governed by
this Section 8 rather than the provisions of Section 7(a) or (b).
     (b) Benefits. During the Three Year Period, Employee shall be entitled to
receive the following benefits and participate, on the basis of his employment
position, in each of the following plans (collectively, the “Specified
Benefits”) in existence, and in accordance with the terms thereof, at the
Control Change Date:

10



--------------------------------------------------------------------------------



 



  (i)   any incentive compensation plans;     (ii)   any benefit plan and trust
fund associated therewith, related to (A) life, health, dental, disability, or
accidental death and dismemberment insurance, (B) employee stock ownership (such
as under the Employer’s ESPP and other stock option plans); and     (iii)   any
other benefit plans hereafter made generally available to employees at
Employee’s level or to the employees of Employer generally.

In addition, all outstanding Equity-Based Awards held by Employee shall become
immediately vested on the Control Change Date.
          (c) Definition of Change of Control. For purposes of this Section, a
“Change of Control” shall be considered to have occurred if (i) Employer has
completed a merger, consolidation or dissolution such that immediately after
such event the shareholders of Employer immediately before such merger,
consolidation or dissolution hold less than 50% of the surviving entity and such
transaction has been closed; (ii) Employer completes a sale, exchange or
disposition of all or substantially all of Employer’s assets and such
transaction has been closed; (iii) less than 75% of the members of the Board
shall be individuals who were members of the Board on the Effective Date or
whose election or nomination was approved by a vote of at least 75% of the
members of the Board then still in office who were either members of the Board
on the Effective Date or whose election or nomination was so approved; or
(iv) any “person” (as such term is used in Sections 13(d) and 14(d) of the U.S.
Securities Exchange Act of 1934 (the “Exchange Act”) shall have become
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly of securities of Employer representing 40% or more (calculated in
accordance with Rule 13d-3) of the aggregate voting power of Employer’s then
outstanding voting securities.
     (d) Termination Without Cause After Change of Control. Notwithstanding any
other provision of this Section 8, at any time after the Control Change Date,
Employer may terminate the employment of Employee with or without Cause. To the
extent Employee experiences a Post-CoC Termination:

  (i)   Employer shall pay Employee any earned but unpaid portion of Employee’s
Base Salary through the effective date of such Post-CoC Termination;     (ii)  
Employer shall reimburse Employee for any reasonable, unreimbursed and
documented business expenses Employee incurred in performing Employee’s duties
hereunder;

11



--------------------------------------------------------------------------------



 



  (iii)   Employer shall pay Employee an amount (the “Special Severance
Payment”) equal to the present value (calculated using a discount rate equal to
7.5% per annum) of Employee’s Base Salary that would have been paid to Employee
had Employee remained an employee until the later of (A) the end of the
Three-Year Period or (B) 24 months following the effective date of Employee’s
Post-CoC Termination (such additional 24 month period in this
Section 8(d)(iii)(B) hereinafter referred to as the “Extended Period”);
provided, however, if any portion of Employee’s Special Severance Payment is not
accelerated and paid earlier than it would have been paid as a monthly
installment payment (as may be the case with certain amounts paid within six
months following Employee’s termination or certain amounts paid under
Section 8(f)(iii)-(vi)), no such present value discount shall be applied to such
portion(s) of the payment; and     (iv)   Employer shall provide Employee (and,
if applicable under the applicable welfare benefit plan(s), his spouse and
family) coverage under Employer’s welfare benefit plans (such as medical,
dental, disability and life) that covered him (or them) immediately before
Employee’s termination as if he had remained in employment until the end of the
Three-Year Period, or, if longer, the end of the Extended Period. If Employee’s
participation in any welfare plan is barred, the Employer shall either arrange
to provide Employee (his spouse and family, if applicable) substantially similar
welfare benefits or pay Employee the equivalent tax affected value of the
substantially similar welfare benefits in cash, provided such cash payment(s)
are made in the tax years such that the payments are compliant with the payment
rules under Code section 409A. In no event will any reimbursement for expense
associated with continued coverage under an applicable welfare plan be made
later than the end of the year following the year in which the expense was
incurred

          Payments required under paragraphs (i) through (iv) above shall be
made in accordance with Section 8(f).
     (e) Resignation following a Change of Control. If, within the Three-Year
Period Employee experiences a Constructive Termination Event, and after
providing written notice to Employer no later than 90 days of the date the
Constructive Termination Event first arose or occurred, Employer fails to cure
the event or condition giving rise to the Constructive Event within the 30-day
period following Employer’s receipt of the written notice, Employee may,
effective at the end of such 30-day cure period, resign his employment with
Employer (the “Resignation”). In connection with such Resignation, Employer
shall pay to Employee the same amounts and benefits Employee would have been
entitled to receive if he experienced a Post-CoC Termination under Section 8(d)
above.
     (f) Timing of Payments. The time at which all payments due under Sections
8(d) or 8(e) above will commence and the form in which such payments will be
made will depend upon the following three factors: (1) whether Employee is a
Specified Employee, (2) whether the Post-CoC Termination occurs on or before, or
after the second anniversary of the Control Change Date and (3) whether the
Change of Control constitutes a “change in the ownership or effective control”
of Employer or a “change in the ownership of a substantial portion of the

12



--------------------------------------------------------------------------------



 



assets” of Employer within the meaning of Code section 409A(a)(2)(A)(v) and the
applicable Treasury Regulations issued thereunder (a “Section 409A Change of
Control”) . Each of the payment scenarios is set forth below:

  (i)   If Employee is a Specified Employee at the time Employee is eligible to
be paid any amounts under Section 8(d) or 8(e), Employee’s termination from
employment is on or before the second anniversary of the Control Change Date,
and the Change of Control is a Section 409A Change of Control, such payment(s)
shall be made as follows:

  (A)   That portion of the total amount to be paid to Employee which does not
exceed two times the lesser of (1) and (2) below shall be paid in a lump sum
payment within 5 business days of Employee’s termination of employment—

  (1)   The sum of Employee’s annualized compensation based upon the annual rate
of pay for services provided to Employer for Employee’s taxable year preceding
Employee’s taxable year in which Employee has a separation from service with
such Employer (adjusted for any increase during that year that was expected to
continue indefinitely if Employee had not terminated employment); or     (2)  
The maximum amount that may be taken into account under a qualified plan
pursuant to Code section 401(a)(17) for the year of Employee’s termination of
employment.

  (B)   That portion which exceeds the amounts that may be paid under
Section 8(f)(i)(A) above shall be paid, in a lump sum, on the first day after
the six month anniversary of the effective date of Employee’s termination of
employment.

  (ii)   If Employee is not a Specified Employee at the time Employee is
eligible to be paid any amounts under Section 8(d) or 8(e), Employee’s
termination from employment is on or before the second anniversary of the
Control Change Date, and the Change of Control is a Section 409A Change of
Control, such payment(s) shall be paid in a lump sum payment within 5 business
days of Employee’s termination of employment.     (iii)   If Employee is a
Specified Employee at the time Employee is eligible to be paid any amounts under
Section 8(d) or 8(e), Employee’s termination from employment is after the second
anniversary of the Control Change

13



--------------------------------------------------------------------------------



 



      Date, and whether or not the Change of Control is a Section 409A Change of
Control, such payment(s) shall be made as follows:

  (A)   That portion of the total amount to be paid to Employee which does not
exceed two times the lesser of (1) and (2) below shall be paid in a lump sum
payment within 5 business days of Employee’s termination of employment—

  (1)   The sum of Employee’s annualized compensation based upon the annual rate
of pay for services provided to Employer for Employee’s taxable year preceding
Employee’s taxable year in which Employee has a separation from service with
such Employer (adjusted for any increase during that year that was expected to
continue indefinitely if Employee had not terminated employment); or     (2)  
The maximum amount that may be taken into account under a qualified plan
pursuant to Code section 401(a)(17) for the year of Employee’s termination of
employment.

  (B)   That portion which exceeds the amount that may be paid under
Section 8(f)(iii)(A) above shall be paid in equal installments in accordance
with Employee’s regular salary payment practices over the Severance Period
except that no payments shall be made during the first six months following
Employee’s termination of employment and each such payment which otherwise would
have been made during such initial six-month time period shall be held in
arrears by Employer until the first payment made six months and one day
following Employee’s termination of employment at which time all amounts held in
arrears shall be paid in a lump sum and the remaining 18 months of severance pay
shall be paid in equal installments in accordance with Employer’s regular salary
payment practices over the Severance Period.

  (iv)   If Employee is not a Specified Employee at the time Employee is
eligible to be paid any amounts under Section 8(d) or 8(e), Employee’s
termination from employment is after the second anniversary of the Control
Change Date, and whether or not the Change of Control is a Section 409A Change
of Control, such payment(s) shall be made as follows:

  (A)   That portion of the total amount to be paid to Employee which does not
exceed two times the lesser of (1) and (2), below, shall

14



--------------------------------------------------------------------------------



 



      be paid in a lump sum payment within 5 business days of Employee’s
termination of employment—

  (1)   The sum of Employee’s annualized compensation based upon the annual rate
of pay for services provided to Employer for Employee’s taxable year preceding
Employee’s taxable year in which Employee has a separation from service with
such Employer (adjusted for any increase during that year that was expected to
continue indefinitely if Employee had not terminated employment); or     (2)  
The maximum amount that may be taken into account under a qualified plan
pursuant to Code section 401(a)(17) for the year of Employee’s termination of
employment.

  (B)   That portion which exceeds the amount that may be paid under
Section 8(f)(iv)(A), above, shall be paid in equal installments over the
Severance Period in accordance with Employer’s regular salary payment practices.

  (v)   If Employee is a Specified Employee at the time Employee is eligible to
be paid any amounts under Section 8(d) or 8(e), Employee’s termination from
employment is on or before the second anniversary of the Control Change Date,
and the Change of Control is not a Section 409A Change of Control, such
payment(s) shall be made in the same manner as Section 8(f)(iii) above.     (vi)
  If Employee is not a Specified Employee at the time Employee is eligible to be
paid any amounts under Section 8(d) or 8(e), Employee’s termination from
employment is on or before the second anniversary of the Control Change Date,
and the Change of Control is not a Section 409A Change of Control, such
payment(s) shall be shall be made in the same manner as Section 8(f)(iv) above.

          (g) Mitigation and Expenses.
               (i) Other Employment. After the Control Change Date, Employee
shall not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise and except as expressly set
forth herein no such other employment, if obtained, or compensation or benefits
payable in connection therewith shall reduce any amounts or benefits to which
Employee is entitled hereunder.

15



--------------------------------------------------------------------------------



 



               (ii) Expenses. If any dispute should arise under this Agreement
after the Control Change Date involving an effort by Employee to protect,
enforce or secure rights or benefits claimed by Employee hereunder, Employer
shall pay (promptly upon demand by Employee accompanied by reasonable evidence
of incurrence) all reasonable expenses (including attorney’s fees) incurred by
Employee in connection with such dispute, without regard to whether Employee
prevails in such dispute except that Employee shall repay Employer any amounts
so received if a court having jurisdiction shall make a final, non-appealable
determination that Employee acted frivolously or in bad faith by such dispute.
          (h) Successors in Interest. The rights and obligations of Employer and
Employee under this Section 8 shall inure to the benefit of and be binding in
each and every respect upon the direct and indirect successors and assigns of
Employer and Employee, regardless of the manner in which such successors or
assigns shall succeed to the interest of Employer or Employee hereunder and this
Section 8 shall not be terminated by the voluntary or involuntary dissolution of
Employer or any merger or consolidation or acquisition involving Employer, or
upon any transfer of all or substantially all of Employer’s assets, or
terminated otherwise than in accordance with its terms. In the event of any such
merger or consolidation or transfer of assets, the provision of this Section 8
shall be binding upon and shall inure to the benefit of the surviving
corporation or the corporation or other person to which such assets shall be
transferred.
     9. Deductions and Withholding. Employee agrees that Employer may withhold
from any and all payments required to be made by Employer to Employee under this
Agreement all taxes or other amounts that Employer is required by law to
withhold in accordance with applicable laws or regulations from time to time in
effect.
     10. Gross Up Payment. If at any time or from time to time, it shall be
determined by tax counsel mutually agreeable to Employer and Employee that any
payment or other benefit to Employee pursuant to this Agreement or otherwise
(“Potential Parachute Payment”) is or will become subject to the excise tax
imposed by Section 4999 of the Code or any similar tax (“Excise Taxes”), then
Employer shall, subject to the limitations below, pay or cause to be paid a tax
gross-up payment (“Gross-Up Payment”) with respect to all such Excise Taxes and
other taxes on the Gross-Up Payment. The Gross-Up Payment shall be an amount
equal to the product of (a) the amount of the Excise Taxes multiplied by (b) a
fraction (the “Gross-Up Multiple”), the numerator or which is one (1.0), and the
denominator of which is one (1.0) minus the lesser of (i) the sum, expressed as
a decimal fraction, of the effective marginal rates of any taxes and any Excise
Taxes applicable to the Gross-Up Payment or (ii) .80, it being intended that the
Gross-Up Multiple shall in no event exceed five (5.0). If different rates of tax
are applicable to various portions of a Gross-Up Payment, the weighted average
of such rates shall be used. Excise Taxes and other penalties under Section 409A
of the Code shall not be “any similar tax” for purposes of this Agreement.
          (a) To the extent possible, any payments or other benefits to Employee
pursuant to this Agreement shall be allocated as consideration for Employee’s
entry into the covenants made by him in Section 6.

16



--------------------------------------------------------------------------------



 



          (b) Notwithstanding any other provisions of this Section 10, if the
aggregate After-Tax Amount (as defined below) of the Potential Parachute
Payments and Gross-Up Payment that, but for this limitation, would be payable to
Employee, does not exceed 120% of After-Tax Floor Amount (as defined below),
then no Gross-Up Payment shall be made to Employee and the aggregate amount of
Potential Parachute Payments payable to Employee shall be reduced (but not below
the Floor Amount) to the largest amount which would both (i) not cause any
Excise Tax to be payable by Employee and (ii) not cause any Potential Parachute
Payments to become nondeductible by Employer by reason of Section 280G of the
Code (or any successor provision). For purposes of the preceding sentence,
Employee shall be deemed to be subject to the highest effective after-tax
marginal rate of taxes.
          For purposes of this Agreement:
          (i) “After-Tax Amount” means the portion of a specified amount that
would remain after payment of all taxes paid or payable by Employee in respect
of such specified amount; and
          (ii) “Floor Amount” means the greatest pre-tax amount of Potential
Parachute Payments that could be paid to Employee without causing Employee to
become liable for any Excise Taxes in connection therewith; and
          (iii) “After-Tax Floor Amount” means the After-Tax Amount of the Floor
Amount.
          (c)  If for any reason tax counsel mutually agreeable to Employer and
Employee later determine that the amount of Excise Taxes payable by Employee is
greater than the amount initially determined pursuant to the above provisions of
this Section 10, then Employer shall, subject to Sections 10(d) and 10(e) pay
Employee, within thirty (30) days of such determination, or pay to the IRS as
required by applicable law, an amount (which shall also be deemed a Gross-Up
Payment) equal to the product of (a) the sum of (i) such additional Excise Taxes
and (ii) any interest, penalties, expenses or other costs incurred by Employee
as a result of having taken a position in accordance with a determination made
pursuant to Paragraph 10(d), multiplied by (b) the Gross-Up Multiple.
          (d)  Employee shall immediately notify Employer in writing (an
“Employee’s Notice”) of any claim by the IRS or other taxing authority (an “IRS
Claim”) that, if successful, would require the payment by Employee of Excise
Taxes in respect of Potential Parachute Payments in an amount in excess of the
amount of such Excise Taxes determined in accordance with Section 10. Employee’s
Notice shall fully inform Employer of all particulars of the IRS Claim and the
date on which such IRS Claim is due to be paid (the “IRS Claim Deadline”).
          Employer shall direct the Employee as to whether to pay all or part of
the IRS Claim or to contest the IRS Claim or to pursue a claim for a refund (a
“Refund Claim”) of all or any portion of such Excise Taxes, other taxes,
interest or penalties as may be specified by Employer in a written notice to
Employee. If Employer directs Employee to pay all or part of the IRS

17



--------------------------------------------------------------------------------



 



Claim, the amount of such payment shall also be deemed a Gross-Up Payment, which
Employer shall pay to the Employee or the IRS, as appropriate. The Employee
shall cooperate fully with Employer in good faith to contest such IRS Claim or
pursue such Refund Claim (including appeals) and shall permit Employer to
participate in any proceedings relating to such IRS Claim or Refund Claim.
          Employer shall control all proceedings in connection with such IRS
Claim or Refund Claim (as applicable) and in its discretion may cause Employee
to pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the Internal Revenue Service or other taxing authority.
          Employer shall pay directly all legal, accounting and other costs and
expenses (including additional interest and penalties) incurred by Employer or
Employee in connection with any IRS Claim or Refund Claim, as applicable, and
shall indemnify Employee, on an after-tax basis, for any Excise Tax or income
tax, including related interest and penalties, imposed as a result of such
payment of costs or expenses.
          (e) If Employee receives any refund with respect to Excise Taxes,
Employee shall (subject to Employer’s complying with any applicable requirements
of Section 10(d)) promptly pay Employer the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto). Any
contest of a denial of refund shall be controlled by Section 10(d).
          (f) 409A Compliance. Any Gross-Up Payment made under this Agreement
shall be made no later than by the end of Employee’s taxable year next following
Employee’s taxable year in which he remits the Excise Taxes. In the event
Employee has a right to a Gross-Up Payment due to a tax audit or litigation
addressing the existence or amount of a tax liability, whether Federal, state,
local, or foreign, any Gross-Up Payment relating thereto will be made by the end
of Employee’s taxable year following Employee’s taxable year in which the taxes
that are the subject of the audit or litigation are remitted to the taxing
authority, or where as a result of such audit or litigation no taxes are
remitted, the end of Employee’s taxable year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the
litigation.
     11. Arbitration. Whenever a dispute arises between the Parties concerning
this Agreement or any of the obligations hereunder, or Employee’s employment
generally, Employer and Employee shall use their best efforts to resolve the
dispute by mutual agreement. If any dispute cannot be resolved by Employer and
Employee, it shall be submitted to arbitration to the exclusion of all other
avenues of relief and adjudicated pursuant to the American Arbitration
Association’s Rules for Employment Dispute Resolution then in effect. The
decision of the arbitrator must be in writing and shall be final and binding on
the Parties, and judgment may be entered on the arbitrator’s award in any court
having jurisdiction thereof. The expenses of the arbitration shall be borne by
the losing Party to the arbitration and the prevailing Party shall be entitled
to recover from the losing Party all of its own costs and attorney’s fees with
respect to the arbitration. Nothing in

18



--------------------------------------------------------------------------------



 



this Section 11 shall be construed to derogate Employer’s rights to seek legal
and equitable relief in a court of competent jurisdiction as contemplated by
Section 6(h).
     12. Non-Waiver. It is understood and agreed that one party’s failure at any
time to require the performance by the other party of any of the terms,
provisions, covenants or conditions hereof shall in no way affect the first
party’s right thereafter to enforce the same, nor shall the waiver by either
party of the breach of any term, provision, covenant or condition hereof be
taken or held to be a waiver of any succeeding breach.
     13. Severability. If any provision of this Agreement conflicts with the law
under which this Agreement is to be construed, or if any such provision is held
invalid or unenforceable by a court of competent jurisdiction or any arbitrator,
such provision shall be deleted from this Agreement and the Agreement shall be
construed to give full effect to the remaining provisions thereof.
     14. Survivability. Unless otherwise provided herein, upon termination or
expiration of the Term, the provisions of Sections 6 and 11 through 18 shall
nevertheless remain in full force and effect but shall under no circumstance
extend the Term of this Agreement (or the Executive’s right to accrue additional
benefits beyond the expiration of the Term as determined in accordance with
Section 1 but without regard to this Section).
     15. Governing Law. This Agreement shall be interpreted, construed and
governed according to the laws of the State of Delaware without regard to the
conflict of law provisions thereof.
     16. Construction. The Section headings and captions contained in this
Agreement are for convenience only and shall not be construed to define, limit
or affect the scope or meaning of the provisions hereof. All references herein
to Sections shall be deemed to refer to numbered sections of this Agreement.
     17. Entire Agreement. This Agreement contains and represents the entire
agreement of Employer and Employee and supersedes all prior agreements,
representations or understandings, oral or written, express or implied with
respect to the subject matter hereof. This Agreement may not be modified or
amended in any way unless in a writing signed by each of Employer and Employee.
No representation, promise or inducement has been made by either Employer or
Employee that is not embodied in this Agreement, and neither Employer nor
Employee shall be bound by or liable for any alleged representation, promise or
inducement not specifically set forth herein.
     18. Assignability. Neither this Agreement nor any rights or obligations of
Employer or Employee hereunder may be assigned by Employer or Employee without
the other Party’s prior written consent. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of Employer and
Employee and their heirs, successors and assigns.

19



--------------------------------------------------------------------------------



 



     19. Code Section 409A. This Agreement is intended to meet the requirements
of Section 409A of the Code and may be administered in a manner that is intended
to meet those requirements and shall be construed and interpreted in accordance
with such intent. To the extent that any payment or benefit provided hereunder
is subject to Section 409A of the Code, such payment or benefit shall be
provided in a manner that will meet the requirements of Section 409A of the
Code, including regulations or other guidance issued with respect thereto, such
that the payment or benefit shall not be subject to the excise tax applicable
under Section 409A of the Code. Any provision of this Agreement that would cause
any payment or benefit to fail to satisfy Section 409A of the Code shall be
amended (in a manner that as closely as practicable achieves the original intent
of this Agreement) to comply with Section 409A of the Code on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under Section 409A of the Code.
     20. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed properly given if delivered personally or sent by
certified or registered mail, postage prepaid, return receipt requested, or sent
by telegram, telex, telecopy or similar form of telecommunication, and shall be
deemed to have been given when received. Any such notice or communication shall
be addressed:

         
 
  if to Employer, to   Euronet Worldwide, Inc.
 
      Attention: General Counsel
 
      4601 College Boulevard, Ste. 300 
 
      Leawood, Kansas 66211
 
       
 
  if to Employee, to   Rick Weller

or to such other address as Employer or Employee shall have furnished to the
other in writing.
     IN WITNESS WHEREOF, the Parties have duly executed this Agreement, to be
effective as of the date first above written.

             
 
      Euronet Worldwide, Inc.    
/s/ Rick Weller
 
Rick Weller
      a Delaware Corporation    
 
           
 
      /s/ Michael J. Brown
 
By: Michael J. Brown    
 
      Its: Chief Executive Officer    

20